Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 04/18/2022.
Claims 1-7, 11-13, and 15 are pending.

Response to Arguments
Applicant’s arguments with respect to the instant amendment have been fully considered and are persuasive. However, a new ground of rejection is entered as teaching the application of sharing at least a temperature set-point value of another air conditioner to a corresponding air conditioner via the application of fault tolerant failover (e.g. changing a set-point temperature of another one of the air conditioning devices, see page 7/12, Applicant’s arguments).


Allowable Subject Matter
Claims 13 or 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Kephart et al. (PG/PUB 2007/0168058).


 As per claim 1, Zhao et al. teaches an air conditioning control system (Figure 1, ABSTRACT) comprising:
air conditioning devices (Figure 1 -#5) which are configured to condition air of a single space (0105), and are not able to directly communicate with one another (Figure 1);
a relay unit (Figures 1,2- #2) which is able to mutually communicate with each of the air conditioning devices via a first communication line (Figure 1, ABSTRACT, 0059); and
a mobile terminal or a non-portable device (Figure 2- #8) which is connectable to a public communication network and is able to communicate with the relay unit via a second communication line (Figure 1, Figure 2); 
       However, Zhao does not expressly describe the send a control signal via a mobile, temperature level, and  to another air conditioner limitations as described below.  Whitehurst teaches the temperature level, Simon teaches the control signal via a mobile, and teaches sending to another air conditioner a value of another air conditioner 
the air conditioning devices being controlled in a linked manner  such that the mobile terminal or the non-portable device sends a control signal comprising a target set-point temperature level or target set-point temperature value in accordance with set-point  temperature level or a set-point temperature value of one of the air conditioning devices for another air conditioning device, to another one of the air conditioning devices, via the relay unit, and a set-point temperature level or a set-point temperature value of the another one of the air conditioning device is controlled using said control signal (Whitehurst, ABSTRACT, Figure 2: see controlling a temperature level of a second/another air conditioner function as a function of a first air conditioner temperature level in a linked manner, and where the another/second air conditioner is controlled based on the control signal indicative of the temperature level of an air conditioner, albeit the second air conditioner does not receive the temperature from the first air conditioner via a mobile device, but see Simon as teaching a pertinent function of using a mobile device to exchange a first temperature level with a second device, i.e., sending a control signal indicative of the temperature level of the first air conditioner,  0011-12 e.g. see “sharing said target temperatures, and temperature signals, see also Zhao for teaching a first controller/mobile device and a second controller, 0005, Figure 1-5, Figure 2 – HVAC, where air conditioners controlled in a linked manner, Figure 1, Figure 2,)
(Examiner note: “control signal, which indicates a temperature level” is interpreted as a signal indicating temperature that is used for control.”)
         Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Zhao (e.g. controlling multiple air conditioner devices via a client based upon providing control signals), to the teachings of Whitehurst (e.g. controlling a second air conditioner stage based on receiving the temperature level of a first air conditioner stage, where the temperature level represents a control signal), to the teachings of Simon (e.g. providing a temperature level from a first mobile device to a second device, where the temperature level is a control signal),  would achieve an expected and predictable result via combining said elements using known methods.       One of ordinary skill in the art adapting the mobile device of Zhao to integrate the pertinent function of sharing first device temperature with another device, as per Simon, and where another air conditioner is controlled using the temperature level of the first air conditioner, would achieve an expected and predictable result of transmitting from the mobile device the temperature level of one air conditioner to another air conditioner such that the second air conditioner is controlled using the first temperature level.  Whether temperature data is provided directly or indirectly, an expected and predictable result is achieved with a benefit of providing a means for sharing temperature data between additional thermostats for coordinating temperature control to minimize temperature deviations. 

The combination of Zhao, Whitehouse, and Simon teaches sending a temperature level of a first conditioner using a mobile device to a destination device but does not expressly teach sending the temperature level of the first air conditioner to another air conditioner.  Whitehouse teaches first and second air conditioners.  Kephart teaches a pertinent function of sending a first value from a first controller to a second controller (ABSTRACT, see synchronizing data between controllers, and see Whitehouse as associating a temperature level of a first air conditioner for control)

    Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art applying the teachings of Zhao, Whitehouse, Simon, and Kephart would achieve an expected and predictable result comprising changing another one of the air conditioning device using said control signal comprising the set-point temperature value of another air conditioner based upon synchronizing the first air conditioner controller with a second air conditioner controller.  One of ordinary skill in the art given the set-point temperature of a first air conditioner, when synchronized with a second air conditioner controller using a mobile terminal as a relay, would realize an improved invention via configuring the second, backup air conditioner controller with the set-point value of the first air conditioner.  One of ordinary skill in the art would be motived to apply Kephart to provide fault tolerance, as described, ABSTRACT,0008.
    As per claim 3, Zhao teaches the air conditioning control system according to claim 1, wherein,
the relay unit is connectable to the public communication network, and the second communication line is a line in the public communication network (Figure 1, Figure 2 e.g. see respective connections to/from router)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) n view over Kephart et al. (PG/PUB 2007/0168058) in view over Donlan (PG/PUB 20120261481)
As per claim 2, Zhao et al. teaches the control system according to claim 1 but does not teach the limitations as described below.   Donlan teaches wherein, the air conditioning devices include a floor heating apparatus (ABSTRACT, 0005-0006, 0044).
       Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Donlan (e.g. controlling a floor heating system via a communication network), to the teachings of Zhao et al. (e.g. controlling home devices via a communication network), would achieve an expected and predictable result of remotely controlling a floor heating apparatus by substituting a first device, as per Zhao et al., with a second floor heating apparatus, as per Donlan.  Since floor heating apparatuses are utilized in a home environment for optimizing user comfort in light of a means for coordinating control of home devices, an improved invention is realized by expanding upon the available devices for regulating a home.
    Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Patel (USPN 8508401). 
As per claim 4, teaches the control system according to claim 2, wherein,
a transmission process of signal transmission is carried out in the order of the mobile or the non-portable device, the relay unit, one of the devices, the relay unit, and the mobile or the non-portable device  (Figure 1, Figure 2, 0024-29 e.g. see bi-directional communication, i.e. client commands devices via router and devices report state data to client via router), and
transmission processes regarding the respective devices [[are not simultaneously carried out]]
           Patel teaches a pertinent communication function wherein transmission processes are not simultaneously carried out (e.g. see adding delays between separate commands, Col 10 lines 55-60, Col 11 lines 1-3)
           Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Patel (e.g. applying delays between inter-device commands to minimize conflicts), to the teachings of Zhao (e.g. providing commands to individual devices via a client over a network), would achieve an expected and predictable result of delaying the transmission of separate commands to avoid simultaneous execution of appliances for the purpose of conflict resolution, accounting for device response times, and bandwidth considerations. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) n view over Kephart et al. (PG/PUB 2007/0168058). in view over  Ito et al. (USPN 4808841)
As per claim 5, Zhao teaches the control system according to claim 1, wherein
a transmission process of signal transmission is carried out in the order of the mobile or the non-portable device, the relay unit, one of the devices, the relay unit, and the mobile or the non-portable device (Figure 1, Figure 2, 0024-29 e.g. see bi-directional communication, i.e. client commands devices via router and devices report state data to client via router), and
transmission processes regarding the respective devices [[are simultaneously carried out]]
    
        Ito teaches wherein transmission processes are simultaneously carried out (Col 4 lines 15-22)
               Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Ito (e.g. simultaneous control commands for terminal units), to the teachings of Zhao (e.g. commanding individual devices), would achieve an expected and predictable result of enabling simultaneous control of appliances via applying commands at the same time.  Since coordinating device operation individually or in combination with one another optimizes environmental control and enables at least two or more devices to operate together, an improved invention is realized.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) n view over Kephart et al. (PG/PUB 2007/0168058). in view over Kohanek (PG/PUB 20090167555)
As per claim 6, Zhao teaches the air conditioning control system according to claim 1, wherein, the mobile or the non-portable device includes [[a storage unit]] which stores information regarding the devices.
       Kohanek teaches a storage unit (0018).   Zhao teaches a client configured to receive state data (0027-29)
             Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kohanek (e.g. utilizing a memory for storing data), to the teachings of Zhao (e.g. collecting device state data via a client), would achieve an expected and predictable result via combining elements using known methods for storing status data for analysis and retrieval.  Since a memory comprises a well-known means for storing data, adapting the operating device of Zhao to integrate a memory for storing obtained status data provides an improved invention via maintain data states.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Kephart et al. (PG/PUB 2007/0168058). in view over Kohanek (PG/PUB 20090167555) in view over Malley et al. (PG/PUB 20140112154)
As per claim 7, Zhao teaches the air conditioning control system according to claim 6 but does not teach the limitations as described below.  Malley et al. teaches wherein, after a data amount of the information stored in the storage unit reaches a predetermined amount, if a new piece of the information is further stored in the storage unit, a piece of the information stored in the storage unit, which is the oldest piece of information, is replaced with the new piece of information (0017),   Zhao, as modified by Kohanek, teaches storing device state data (0024, 27-29)
      Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings Malley (e.g. replacing stored data with new data based on a storage threshold), to the teachings of Zhao, as modified (e.g. receiving new device state data), would achieve an expected and predictable result via combining elements using known methods to optimize data storage based on limited capacity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) n view over Kephart et al. (PG/PUB 2007/0168058) in view over Unger et al. (PG/PUB 20160286475) 
As per claim 11, Zheo teaches the air conditioning control system according to claim 3 but does not teach the limitations as described below. Zhao in view over Unger et al., teaches wherein, when the mobile or the non-portable device is in a communication range of the relay unit, the mobile or the non-portable device is able to communicate with the relay unit via the second communication line (Unger e.g., see mobile selecting home network when in range, ABSTRACT, Figure 1, Figure 7, Figure 10a, 0043), and when the mobile or the non-portable device is not in the communication range of the relay unit, the operating unit is connected to the public communication network and is able to communicate with the relay unit over the public communication network (Unger, ABSTRACT, Figure 1, Figure 7, Figure 10a, 0043, see also Zhao for remotely communicating with gateway over public network via client device, 0031)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Zhao et al. (e.g. remotely controlling appliances via a gateway using a client device through a network), to the teachings of Unger (e.g. selecting a home network connection or an external connection based on detecting mobile location), would achieve an expected and predictable result of using a mobile client to control appliances using a home gateway when located in a home network and remotely controlling the appliances using an external, public network connection when located outside the home network.  Since switching between networks as a function of distance enables continuous connectivity while providing a benefit of local bandwidth, an improved invention is realized. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) n view over Kephart et al. (PG/PUB 2007/0168058). in view over Hardesty (PG/PUB 2007/0138163)
As per claim 12, Zhao et al. teaches the air conditioning control system according to claim 1 but does not expressly teach limitations as described below.  Zhao, in view over Hardesty, teaches wherein, application software for link control of the air conditioning devices is installed in the mobile or the non-portable devic (Zhao, see client comprising memory for storing commands and associated functions, see also Hardesty for control table comprising software for linking device operation, Figure 7, 10, 0010)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teaching of Zhao (e.g. controlling first and second air conditioner devices via a client), to the teachings of Hardesty (e.g. controlling linked devices via control software), would achieve an expected and predictable result via adapting the client of Zhao to integrate the linked control software of Hardesty for selectively controlling multiple air conditioners to achieve coordinated responses based on at least the status of a first air conditioner.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   The following prior generally teaches controlling appliances in a linked manner, plus illustrating air conditioner units with both control and storage components
20050257006, 9546794, 20120253521, 20030140637


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117